DETAILED ACTION
This office action is responsive to communication filed on May 2, 2022.  Claims 1-20 are pending in the application.  Claims 2, 3, 13, 14, 16 and 19 are withdrawn.
Response to Arguments
Applicant's arguments filed May 2, 2022 have been fully considered but they are not persuasive.  
Applicant argues, with respect to claim 17, that Milkov et al. fails to disclosure “each pixel of the at least one pixel comprises a plurality of sampling capacitors connected to a power supply terminal”.  Specifically, Applicant argues that the capacitors Cr_hg, Cs_hg, Cr_lg and Cs_lg in figure 3 of Milkov et al. cannot be interpreted to correspond to the claimed sampling capacitors because these capacitors are connected to a ground terminal, not a power supply terminal.
The Examiner respectfully disagrees.  A ground terminal is a power supply terminal.  As such, the ground terminals in figure 3 of Milkov et al. may be interpreted to be power supply terminals.  Additionally, Milkov et al. teaches that the bottom plates of the sampling capacitors are connected to “a constant potential such as ground”, paragraph 0057.  Therefore, it is clear that the power supply terminal of Milkov et al. is not limited to ground and may be a different constant potential.
As evidence that a ground terminal may be interpreted to be a power supply terminal, the Examiner cites the following prior art documents:
Fujii (US 2014/0077271) recites “connected to a power supply terminal (for example, ground terminal)”, paragraphs 0064 and 0065. 
Benjaram (US 2020/0389614) recites “A ground power supply voltage (e.g., voltage Vss) may be supplied at ground supply terminal 32 (sometimes referred to herein as ground power supply terminal).” Paragraph 0021.
Balar et al. (US 2019/0373168) teaches “A ground power supply voltage (e.g., voltage Vss) may be supplied at ground terminal 32 (sometimes referred to herein as another power supply terminal).” paragraph 0017.
The above-cited references are only cited as examples and are not applied in the rejections of claims 11 and 17.  The Examiner applies Milkov et al. in the new rejection of claim 11, using the same portions relied upon in the rejection of claim 17.  This new rejection of claim 11 is necessitated by Applicant’s amendment to claim 11.  For the reasons cited above, the rejection of claim 17 is maintained by the Examiner.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Milkov et al. (US 2019/0327432).

	Consider claim 17, Milkov et al. teaches:
	An operating method of an image sensor, the operating method comprising: 
	performing a first sampling operation corresponding to first illumination in at least one pixel (At least one pixel is shown in figures 1 and 3.  A high gain signal level (HG, i.e. corresponding to first illumination) is performed as detailed in paragraphs 0029, 0039, 0042 and 0057.); 
	performing a second sampling operation corresponding to second illumination in the at least one pixel (At least one pixel is shown in figures 1 and 3.  A low gain signal level (LG, i.e. corresponding to second illumination) is performed as detailed in paragraphs 0029, 0039, 0043 and 0057.), wherein each pixel of the at least one pixel comprises a plurality of sampling capacitors (Cint, figure 1, Cr_hg, Cs_hg, Cr_lg and Cs_lg in figure 3) connected to a power supply terminal (“a constant potential such as ground”, paragraph 0057, see figures 1 and 3);
	and outputting a first pixel voltage corresponding to the first sampling operation, or outputting a second pixel voltage corresponding to the second sampling operation, in the at least one pixel (HG and LG signal levels are read out sequentially, as detailed in paragraph 0059 and shown in figure 5.).

	Consider claim 18, and as applied to claim 17 above, Milkov et al. further teaches that the at least one pixel is configured to perform dual-conversion gain (i.e. due to the inclusion of low-gain select transistor (Mlg) and the capacitor element (Cint) shown in figure 1, paragraphs 0027, 0029, 0042 and 0043).

	Consider claim 20, and as applied to claim 17 above, Milkov et al. further teaches storing overflowed charges corresponding to the first illumination in a capacitor of the plurality of sampling capacitors (i.e. in the capacitor element (Cint) shown in figure 1, paragraphs 0027 and 0039).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Engelbrecht et al. (US 2015/0245019) in view of Milkov et al. (US 2019/0327432).

	Consider claim 11, Engelbrecht et al. teaches:
	An imaging device (figures 1 and 2) comprising:
	at least one pixel array (APS pixel array, 100, figure 2) having a plurality of pixels (101) connected between a plurality of row lines and a plurality of column lines (see paragraph 0028);
	a row driver (row drivers, 102, figure 2) configured to select row lines from among the plurality of row lines (see paragraph 0028);
	a read-out circuit (column parallel ADC circuits, 126, figure 2) configured to receive analog pixel signals from column lines from among the plurality of columns corresponding to pixels from among the plurality of pixels connected to the selected row lines, and to convert the received analog pixel signals into digital signals (see paragraph 0029);
	a column driver (column address decode, 105, figure 2) configured to output image data corresponding to the column lines based on the digital signals (see paragraphs 0028 and 0029);
	a timing controller (timing and control circuit, 106, figure 2) configured to control an operation timing of the at least one pixel array (100), the row driver (102), the read-out circuit (126), and the column driver (105, see paragraph 0029, figure 2); and
	an image signal processor (image processing and data formatting circuitry, 16) configured to process the image data output from the column driver (see paragraphs 0026 and 0029, figures 1 and 2),
	wherein each of the plurality of pixels is configured to perform a first sampling operation corresponding to first illumination and a second sampling operation corresponding to second illumination lower than the first illumination (Each pixel (101) contains a photodiode (112, paragraph 0028), and is configured to convert light into digital data (paragraph 0025).  Therefore, each pixel is configured to perform a first sampling operation corresponding to first illumination and a second sampling operation corresponding to second illumination lower than the first illumination.  Engelbrecht et al. teaches that the pixels capture multiple images (step 152 of figure 3, paragraphs 0033 and 0036), that exposure control is performed (paragraph 0026), and that video images are sampled (paragraph 0026).).
	However, Engelbrecht et al. does not explicitly teach that each of the plurality of pixels comprises a plurality of sampling capacitors connected to a power supply terminal.
	Milkov et al. similarly teaches an image sensor comprising at least one pixel (e.g. as shown in figures 1 and 3), wherein the pixel includes a photodiode (10) connected via a transfer transistor (transfer gate, Mtg) to a floating diffusion region (12, paragraph 0026), performing a first sampling operation corresponding to first illumination in at least one pixel (At least one pixel is shown in figures 1 and 3.  A high gain signal level (HG, i.e. corresponding to first illumination) is performed as detailed in paragraphs 0029, 0039, 0042 and 0057.), and performing a second sampling operation corresponding to second illumination in the at least one pixel (At least one pixel is shown in figures 1 and 3.  A low gain signal level (LG, i.e. corresponding to second illumination) is performed as detailed in paragraphs 0029, 0039, 0043 and 0057.).
	However, Milkov et al. additionally teaches that each pixel of the plurality of pixels comprises a plurality of sampling capacitors (Cint, figure 1, Cr_hg, Cs_hg, Cr_lg and Cs_lg in figure 3) connected to a power supply terminal (“a constant potential such as ground”, paragraph 0057, see figures 1 and 3).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the plurality of pixels taught by Engelbrecht et al. comprise a plurality of sampling capacitors connected to a power supply terminal as taught by Milkov et al. for the benefit of enabling high dynamic range image capture in a global shutter mode (Milkov et al., paragraph 0001).
 
	Consider claim 12, and as applied to claim 11 above, Engelbrecht et al. does not explicitly teach that each of the pixels is configured to perform a conversion gain variation operation.
	However, Milkov et al. additionally teaches that the at least one pixel is configured to perform a conversion gain variation operation (i.e. due to the inclusion of low-gain select transistor (Mlg) and the capacitor element (Cint) shown in figure 1, paragraphs 0027, 0029, 0042 and 0043).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have each of the pixels taught by Engelbrecht et al. be configured to perform a conversion gain variation operation as taught by Milkov et al. for the benefit of enabling a high contrast scene to be captured without clipping (Milkov et al., paragraph 0002).

Allowable Subject Matter
Claims 1 and 4-10 are allowed.
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696